Citation Nr: 0004160	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  99-20 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for frostbite of the 
hands and feet.

2.  Entitlement to service connection for residuals of a head 
injury.

3.  Entitlement to a compensable rating for left ear hearing 
loss.

4.  Entitlement to a compensable rating for chronic low back 
pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel

INTRODUCTION

The veteran has 16 years of active service, including a 
period from July 1978 to September 1992.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in November 1998, in which 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claims of entitlement to service connection for frostbite of 
the hands and feet, residuals of a head injury, and 
entitlement to a compensable rating for chronic low back pain 
and left ear hearing loss.  The veteran subsequently 
perfected an appeal of that decision.


REMAND

In a substantive appeal, VA Form 9, received in September 
1999, the veteran acknowledged his desire for a video 
conference hearing before a member of the Board of Veteran's 
Appeals (Board).  This desire for a video conference hearing 
was affirmed by the veteran's accredited representative in 
her November 1999, Form 646, statement on behalf of the 
veteran.  There is no indication in the record that such a 
hearing was scheduled or held.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Therefore, because no such hearing has been held, and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
video hearing before a member of the 
Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



